DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17, 19, 20 and 23 are pending.

Election/Restrictions
Applicants' election with traverse of Group IV, claims 11 and 12, in the reply filed on 6/27/22 is acknowledged. As set forth in the restriction requirement, claims 1, 2, 13-17, 19, 20 and 23 are linking claims that link Groups I-IV and are examined together with the elected invention.
The traversal is on the ground(s) that "a search of Groups I-IV would not impose a serious burden upon the Examiner because a search concerning the patentability of Group IV … would likely uncover art of interest" to Groups I, II and/or III (page 2 of the 6/27/22 reply). Applicants argue that the instant claims therefore "do not qualify as a "clear case" of lacking unity of invention", and per MPEP 1850 (II), "the benefit of any doubt with respect to unity of invention must be given to the applicant" (page 2). 
This is not found persuasive because the criteria for restriction in national stage applications filed under 371 do not include search burden. Instead, as set forth in the restriction requirement mailed on 4/27/22, "pursuant to 37 C.F.R. 1.475(B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto". Specifically, see 37 C.F.R. 1.475(D), which is cited in MPEP 1850. As set forth in the restriction requirement, the first recited product mentioned in the instant claims is Group I, directed to a polypeptide inhibitor of SETD2, and therefore this is the main invention. Groups II-IV are drawn to different products, each of which is a structurally discrete class of molecule, and lack unity with Group I because each products lack a common utility which is based on a common structural feature which has been identified as the basis for that common utility. Therefore, claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election with traverse of multiple myeloma as the species of cancer in the reply filed on 6/27/22 is also acknowledged. 
The traversal is on the ground(s) that "a search of the elected species of cancer – multiple myeloma – would likely uncover art of interest to other cancers" and thus "any additional search that would be needed would not be an undue burden" (page 2). 
This is not found persuasive because, as above, the criteria for restriction in national stage applications filed under 371 do not include search burden. As set forth in the restriction requirement mailed on 4/27/22, the species of cancer do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species do not share a special technical feature because they do not share a contribution over the prior art because each species of cancer was known in the prior art. Therefore, claim(s) 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 2, 11, 12, 16, 17, 19, 20 and 23 are under consideration, as they read upon the elected species.

Drawings
The drawings are objected to for the following reasons:
In Fig. 4, in row 1 of the table, "Esophageal" is misspelled as "Esopageal".
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Objections
Claims 1, 2, 11, 12, 16, 17, 19, 20 and 23 are objected to because of the following informalities:
Claims 20 and 25-31 are objected to because the acronym SETD1 should be accompanied by the full terminology the first time it is used in a series of claims (e.g., "…SETD1 (Suppressor of variegation, Enhancer of zeste, and Trithorax domain containing 2)…" See the specification at ¶ 4, page 1.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the cancer or cancer cell” in lines 1-2 and "the cancer cell" in line 2. There is insufficient antecedent basis for these limitations in the claim. Specifically, these alternative embodiments of claim 16 are directed to "the cancer cell" of parent claim 1, but there is no recitation of a cancer cell in parent claim 1 to provide antecedent basis for this embodiment of claim 16.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.
As a courtesy, it is noted that withdrawn claims 13-15, directed to non-elected species of cancer, also lack antecedent basis with respect to the recitation of "the cancer cell".

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 12, 16, 17, 19, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating cancer through use of an inhibitor of the protein SETD2. The method of claim 1, from which claims 11, 12, 16, 19, 20 and 23 depend, includes a single step of administering a therapeutically effective amount of the inhibitor to a subject in need of treating cancer. The elected invention under consideration is directed to said method wherein the inhibitor of SETD2 is a small molecule compound, as recited in dependent claims 11 and 12. The elected species of cancer under consideration is a multiple myeloma, recited in the alternative in claim 17, which is type of a hematological cancer, recited claim 16. The remaining dependent claims limit the method to one wherein the subject is a human (claim 19); the inhibitor is formulated for systemic or local administration (claim 20) or additional therapeutic(s) are administered (claim 23).
The specification teaches that the SETD2 protein is a human enzyme, the sole protein "responsible for the trimethylation of lysine 36 (Lys-36) of histone He (H3K36me3) using dimethylated Lys-36 (H3K36me2) as a substrate" (referencing Edmunds et al, 2008; cited on a 12/17/20 IDS). 
At the time of the earliest claimed priority date for the instant application (8/14/2017), the prior art appreciated that "SETD2-inactivating mutations" are prevalent in cancer, "with the highest frequency in clear cell Renal Cell cancer [ccRCC]" (see Abstract of Li et al, 2016, Oncotarget. 7(31): 50719-50733). Li further teaches that SETD2 inactivating mutations are found in ccRCC cell lines and primary tumors (pg 50725). A further study described by Li found SETD2 mutations in "various types of tumors", including a range of primary solid and blood tumors as shown Table 2 of Li on page 50724. Some of the mutations are missense mutations "for which the functional consequences are often unclear" and Li teaches that "[i]t cannot be excluded that in ALL, and possibly other tumors as well, SETD2 haploinsufficiency does lead to a disease phenotype" (pg 50725). Reviewing clinical studies, Li concludes that "it appears that SETD2-inactivation may function not only in driving the development of tumors, but also in promoting progression of the disease" (pg 50727). Overall, Li concludes that "Now that it is evident that SETD2-inactivation can be an important factor in tumor development and progression, especially in ccRCC, understanding SETD2-inactivation-related pathways may offer new targets for therapy" (pg 50728).
The prior art does not appreciate using the opposite approach to treat cancer, i.e., using inhibitors of SETD2 to treat cancer, as claimed by the instant application. In view of the teachings of Li, at the time of filing of the instant application, the skilled artisan would have predicted that inactivation of SETD2 would initiate development and progression of cancer rather than treat such. Thus, the skilled artisan would have looked to the teachings of instant application to provide guidance as to how SETD2 inhibitors could be used to predictably treat both the elected species of cancer, multiple myeloma, as well as the range of cancers encompassed by the claims.
	However, the specification provides limiting teachings in support of the claimed method. Example 1 describes an experiment wherein SETD2 was depleted in 249 different cancer cell lines via targeting CRISPR-sgRNA; Table 1 indicates that about 60 of these cancer cell lines were shown to be sensitive to SETD2 depletion, including lines from "breast, esophageal, kidney, lung, stomach, bladder/urinary tract, endometrium, skin, hematopoietic (DLBCL and AML), soft tissue, CNS, and ovarian cell lines" (¶ 128). Following this, a small subset of the cell lines were subjected to further assays for validation, the results of which are summarized in Figure 4. Three pancreatic cancer cell lines (SW1990, SU8686, and HUP-T4) and one esophageal cancer cell line (OE21) are indicated as validated by a Dual Assay of Proliferation and Next Generation Sequencing (NGS).
There do not appear to be any working examples directed to the elected species of cancer, multiple myeloma, which is a hematological cancer, unlike each of the tumors that were subjected to validation assays, which are solid tumors. Furthermore, the working examples do not include any experiments wherein SETD2 is shown to halt proliferation in vivo, such as in an animal model, or in a patient with a primary tumor. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02. With regard to the treatment of cancer, the prior art teaches "that prediction of drug effects in cancer patients based solely on in vitro data is not reliable and further evaluation in animal tumor systems is essential" (page 3 of Zips et al, 2005. in vivo, 19: 1-8). This is because "cells in culture represent an artificial and simplified system. Unlike the situation in vitro, a tumor is a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and, thereby, drug access to the tumor cells are not evenly distributed and this fact consists an important source of heterogeneity in tumor response to drugs that does not exist in vitro" (page 3 of Zips).
	Furthermore, as set forth above, the state of the prior art at the time of the effective filing date appreciated SETD2 as a tumor suppressor, and therefore the skilled artisan would have predicted that administration of a SETD2 inhibitor would negatively impact such tumor suppression. Even assuming that some cancers can be treated in vivo with an SETD2 inhibitor, Applicants do not provide any guidance on how to identify which patients having cancer can be treated with a SETD2 inhibitor, and which will fail to be treated or will have their cancer worsen by removing the tumor suppressing activity of SETD2. Thus, in order to practice the claimed method of treatment, the skilled artisan would first need to engage in experimentation to determine whether an SETD2 inhibitor can be used to treat any particular type of cancer in vivo, and further how to identify which patients can be treated with SETD2 inhibitors without disrupting any tumor suppression contributed by SETD2 and thus worsening the cancer. The outcome of such a study would generally be the focus of an entire publication in the relevant literature.
Due to the large quantity of experimentation necessary to determine whether administration of a small molecule SETD2 inhibitor can be predictably used to treat cancer in a subject in need thereof, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method with regard to treatment of cancer in vivo, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect types of cancer to be treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.	

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of reducing or inhibiting proliferation of a cancer cell, comprising (i) contacting a cancer cell with an effective amount of a SETD2 inhibitor, and (ii) reducing or inhibiting proliferation of said cancer cell, wherein said cancer cell is a pancreatic ductal carcinoma cell line or esophageal cancer cell line OE21,
does not reasonably provide enablement for 
A method of reducing or inhibiting proliferation of a cancer cell, comprising (i) contacting a cancer cell with an effective amount of a SETD2 inhibitor, and (ii) reducing or inhibiting proliferation of said cancer cell. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 2 is an independent claim with the goal of reducing or inhibiting proliferation of a cancer cell through use of an inhibitor of the protein SETD2. It differs from claim 1 in that while it encompasses an in vivo method of reducing or inhibiting cancer cell proliferation, it also broadly encompasses an in vitro method of such; e.g., inhibiting the proliferation of the cells of cancer cell grown in vitro. Furthermore, the method includes two steps directed to contacting a cancer cell with an effective amount of the inhibitor, and reducing or inhibiting proliferation of said cancer cell. This claim lacks enablement for encompassed embodiments directed to treatment of cancer in vivo for the same reasons as for claim 1 set forth above. With respect to in vitro methods, the results shown in Figures 1B and 4 are considered sufficient to provide guidance with respect to reducing or inhibiting the proliferation of pancreatic cancer cell lines grown in vitro. Figure 1B demonstrates that depletion of SETD2 inhibits the growth of 13 out of 23 tested pancreatic ductal adenocarcinoma cell lines. Figure 4 shows validation of these results for two of these lines (SW1990 and SU8686), as well as indicating sensitivity for SETD2 inhibitors for another line (HUP-T4) that was insensitive in the first assay. Figure 4 also shows validation of sensitivity for a single other cell line, the esophageal cell line OE21. There are no other types of cancer for which similar testing of multiple cell lines and validation of results were performed. The specification does not provide similar guidance with a range of cell lines for each type of cancer, and none for the elected species under consideration, which is multiple myeloma. 
Due to the large quantity of experimentation necessary to determine whether administration of a small molecule SETD2 inhibitor can be predictably used to reduce or inhibitor proliferation of cancer cells in vivo, and in vitro for cancer cell lines other than a pancreatic ductal carcinoma cell line or esophageal cancer cell line OE21, the lack of guidance presented in the specification with respect to in vivo treatment and in vitro inhibition of other cell lines, the absence of working examples demonstrating predictability of the claimed method with regard to treatment of cancer in vivo or inhibition of other cell lines, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect types of cancer to be treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.	



Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, 16, 17, 19, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The instant claims are directed to a method of using a SETD2 inhibitor for treatment (claim 1 and claims depending therefrom) or reducing or inhibiting proliferation of a cancer cell (independent claim 2). The elected invention under consideration is directed to a SETD2 inhibitor that is a "small molecule compound", as recited in claim 11. The claims are directed to methods of use of a product rather than a product per se, but practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite small molecule inhibitors of SETD2 to be administered (claim 1) or contacted with a cancer cell (claim 2). The product is not limited structurally other than by being a "small molecule compound", where the term "small molecule" is defined by the specification as "a molecule of molecular weight less than about 1,500 g/mol, e.g., between about 100 g/mol and about 1,500 g/mol)" (¶ 71, published application). Thus, the claims are genus claims because they encompass use of a genus of small molecules having the required functionality, i.e., inhibition of SETD2. A genus defined primarily by function, e.g., by inhibitory activity, is not sufficient to describe the genus because it is only defined by what the inhibitor does, rather than what it is; i.e., the specific structure of the inhibitor. It is only a definition of a useful result rather than a definition of what achieves that result.
The specification only provides two examples of small molecule inhibitors of SETD2 that were known in the prior art, N-propyl sinefungin and N-benzyl sinefungin, which are structurally related in that each shares a sinefungin core structure. A search of the prior art did not identify any other small molecule inhibitors of SETD2. The availability in the prior art of such a narrow subgenus of small molecule inhibitors of SETD2 is not sufficient to describe the broad genus of structures encompassed by the small molecule inhibitors of SETD2 as used in the specification and recited in the claims, because such are not representative of the full scope of what is encompassed. Per MPEP 2163, "A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.")
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed small molecule inhibitors of SETD2 to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the method of the claims fail to meet the written description provision of 35 U.S.C. §112(a) with respect to the product used in the method of the elected invention; i.e., a small molecule inhibitor of SETD2, and as such also fails to meet the written description of the larger genus of SETD2 inhibitors. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Art of Note
	The following publication(s) were found during the art search, and while not relied upon for a rejection are considered pertinent to the instant application:
U.S. Patent Application Publication 2014/0303106, Zheng et al, published 10/9/14, teaches a genus of modified sinefungin derivatives that includes N-propyl and N-benzyl sinefungin. See claim 1. The '106 application further teaches treatment of a patient suffering cancer with a therapeutically effective amount of such a compound. See claim 14. However, such a method of treatment of cancer was rejected under 35 U.S.C. 112(a) for lack of enablement in the Office action mailed on 2/2/16 for application 14/353,815, which the '106 publication was a publication of.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646